Title: From Thomas Jefferson to Martha Jefferson Randolph, 12 May 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Martha
Philadelphia May. 12. 1793.

I have at length found time to copy Petit’s list of the packages sent to Richmond. Tho’ I have not heard of their arrival there, I take for granted they must be arrived. I inclose you the list wherein I have marked with an * the boxes which must remain at Richmond till they can be carried up by water, as to put them into a waggon would be a certain sacrifice of them. They are the Nos. 2. 5. 10. 18. 19. 22. 23. 25. 26. 27. 28. Such of the others as contain any thing that you think would be convenient immediately, you may perhaps find means of having brought up. As to the rest, they may lie till I can have waggons of my own or find some other oeconomical means of getting them up. In any way it will be expensive, many of the boxes being enormously large.—I got a person to write to Scotland for a mason and house-joiner for me. I learn that they were engaged, and only waited for a ship. They will be delivered at Richmond to the address of Mr. Brown. A person who is come here, and knows them personally, says they are fine characters, will be very useful to have on a farm; it is material therefore that they do not remain 24. hours in Richmond to be spoiled. I shall write to Mr. Brown to send them off instantly and shall be obliged to Mr. Randolph to have an eye to the same object. How to employ them will be the subject of consideration. It will be puzzling till my return. It is one of the great inconveniences I experience by having been persuaded by my friends to defer carrying into execution my determination to retire. However when I see you, it will be never to part again. In the mean time my affairs must be a burthen to Mr. Randolph.—You have never informed me whether the box containing the servant’s clothes, which were sent in December last, have been received. I am anxious to hear, because if it has not, I will prosecute the captain.—Maria’s brain is hard at work to squeeze out a letter for Mr. Randolph. She has been scribbling and rubbing out these three hours, and this moment exclaimed ‘I do not think I shall get a letter made out to-day.’—We shall see how her labours will end. She wonders you do not write to her. So do I. Present me most affectionately to Mr. Randolph and be assured of my unceasing love to yourself. Kiss the dear little ones for me. Yours &c.

Th: Jefferson

